Case 2:18-ap-02040      Doc 35      Filed 12/07/18 Entered 12/10/18 12:25:37       Desc Main
                                   Document      Page 1 of 10



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: December 7, 2018



________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In re:                                                   Case No. 18-50293

Kenneth L. Perry,                                        Chapter 13

                  Debtor(s).                             Judge Preston
_____________________________

Palmetto Construction Services, LLC,

                      Plaintiff,

v.                                                       Adv. Proc. No. 18-02040

Kenneth L. Perry,

                      Defendant.

                    ORDER GRANTING DEFENDANT’S MOTION TO
                    DISMISS PLAINTIFF’S COMPLAINT (DOC. #13)

         This cause came on for consideration of the Defendant’s Motion to Dismiss Plaintiff’s

Complaint (Doc. #13) (the “Motion”) filed by Kenneth L. Perry (the “Defendant”) and the

Plaintiff’s Memorandum In Opposition to Defendant’s Motion to Dismiss Plaintiff’s Complaint

(Doc. #15) (the “Response”).
Case 2:18-ap-02040              Doc 35      Filed 12/07/18 Entered 12/10/18 12:25:37                      Desc Main
                                           Document      Page 2 of 10


           The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and General

Order 05-02 entered by the United States District Court for the Southern District of Ohio,

referring all bankruptcy matters to this Court.

I.         Background

           The Defendant filed a petition for relief under Chapter 13 of the Bankruptcy Code on

January 21, 2018. Palmetto Construction Services, LLC (the “Plaintiff”) filed the Complaint

instituting the instant adversary proceeding. The Complaint asserts that conduct of the Defendant

gave rise to a nondischargeable debt pursuant to 11 U.S.C. § 523(a)(2). In short, the Complaint

alleges the following facts: the Plaintiff was a general contractor for a construction project

known as the Licking County Child Support Services Project (the “Project”). The Plaintiff

entered into a subcontract with the Defendant under which he was to provide HVAC services and

other related work for the Project. The Plaintiff alleges that the Defendant’s work on the Project

was not acceptable to the Plaintiff, and eventually it terminated the subcontract with the

Defendant as a result.              Over the course of the relationship, the Defendant made false

representations regarding his ability to order and pay for critical HVAC equipment, his ownership

interest in and/or control over certain HVAC equipment, and the amounts due and owing an

entity named Professional Supply, Inc., intended to mislead the Plaintiff into making unjustified

payments to the Defendant, to avoid termination of the subcontract, and prevent delivery and

installation of HVAC equipment for the Project.

II.        Discussion

           A.       Standard for Motion to Dismiss

           When considering a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)1,

the facts articulated in the complaint must be taken in a light most favorable to the plaintiff and
1
    Fed. R. Civ. P. 12 is applicable to adversary proceedings in bankruptcy court pursuant to Fed. R. Bankr. P. 7012.


                                                             2
Case 2:18-ap-02040              Doc 35      Filed 12/07/18 Entered 12/10/18 12:25:37                      Desc Main
                                           Document      Page 3 of 10


accepted as true. Bovee v. Coopers & Liebrand CPA, 272 F.3d 356, 360-61 (6th Cir. 2001). A

motion to dismiss should be granted if the complaint lacks some factual context sufficient to state

a claim to relief that is plausible on its face. Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955

(2007). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, a plaintiff’s obligations to provide the ‘grounds’ of his ‘entitlement to relief’

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Id. at 1964-65.               The Court need not accept as true legal conclusions or

unwarranted factual inferences. Bovee, 272 F.3d at 361. Therefore, the Plaintiff must allege facts

(which should be taken as true) sufficient to suggest that a breach occurred. Bell Atlantic Corp. at

1965.

           A complaint alleging fraud must satisfy the heightened pleading requirements of Federal

Rule of Civil Procedure (“FRCP”) 9(b).2 FRCP 9(b) requires that “[i]n alleging fraud . . ., a party

must state with particularity the circumstances constituting fraud . . . . Malice, intent, knowledge,

and other conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b). A party

alleging fraud, “at a minimum, must provide ‘the time, place and contents of the

misrepresentation(s) upon which he relied.’” Rautu v. United States Bank, 557 F. App'x 411, 414

(6th Cir. 2014) (quoting Bender v. Southland Corp., 749 F.2d 1205, 1216 (6th Cir. 1984)). “To

assure that they have satisfied [FRCP] 9(b) requirements, plaintiffs should strive to specify the

statement they contend is fraudulent, identify the speaker, time, and location of the statement, and

explain why the statement is indeed untrue or a misrepresentation.” Rautu, 557 F. App'x at 414

(citation omitted). The bases for the heightened pleading requirement of FRCP 9(b) are to:

(1) provide defendants notice of the particulars of their alleged misconduct so that they can

respond accordingly; (2) prevent fishing expeditions; (3) protect defendants’ reputations from
2
    Fed. R. Civ. P. 9 is applicable to adversary proceedings in bankruptcy court pursuant to Fed. R. Bankr. P. 7009.


                                                             3
Case 2:18-ap-02040       Doc 35     Filed 12/07/18 Entered 12/10/18 12:25:37             Desc Main
                                   Document      Page 4 of 10


allegations of fraud; and (4) narrow discovery to relevant matters. Chesbrough v. VPA. P.C., 655

F.3d 461, 466-67 (6th Cir. 2011) (citations omitted).

       B.      11 U.S.C. § 523(a)(2)(A)

       The Complaint fails to specify under which provision of 11 U.S.C. § 523(a)(2) the

Plaintiff relies for its allegation that the debt owed to it is nondischargeable. Notwithstanding, the

Complaint makes no reference to a materially false statement in writing respecting the

Defendant’s financial condition that was used by the Defendant and upon which the Plaintiff

relied during their business transactions.     The Complaint does, however, contain numerous

allegations regarding misrepresentations made by the Defendant. Thus, the Court will limit its

discussion to 11 U.S.C. § 523(a)(2)(A).

       Section 523(a)(2)(A) of the Bankruptcy Code provides in pertinent part:

       (a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) of this title
       does not discharge an individual debtor from any debt–
              (2) for money, property, services, or an extension, renewal, or refinancing
              of credit, to the extent obtained by--
                      (A) false pretenses, a false representation, or actual fraud, other
                      than a statement respecting the debtor's or an insider's financial
                      condition[.]

11 U.S.C. § 523(a)(2)(A).

               1.      False Pretenses and False Representations

       In order to except a debt from discharge under § 523(a)(2)(A), a creditor must prove the

following elements: (1) the debtor obtained money through a material misrepresentation that, at

the time, the debtor knew was false or made with gross recklessness as to its truth; (2) the debtor

intended to deceive the creditor; (3) the creditor justifiably relied on the false representation; and

(4) its reliance was the proximate cause of loss. Rembert v. AT&T Universal Card Serv. (In re

Rembert), 141 F.3d 277, 280-81 (6th Cir. 1997) (footnote omitted).              False pretenses are




                                                  4
Case 2:18-ap-02040       Doc 35    Filed 12/07/18 Entered 12/10/18 12:25:37           Desc Main
                                  Document      Page 5 of 10


distinguishable from false representations in that “[a] false pretense involves an implied

misrepresentation or conduct that is intended to create and foster a false impression while a false

representation involves an express representation.” Goldberg Securities, Inc. v. Scarlata (In re

Scarlata), 127 B.R. 1004, 1009 (N.D. Ill. 1991). See also Blascak v. Sprague (In re Sprague),

205 B.R. 851, 859 (Bankr. N.D. Ohio 1997); Wings & Rings, Inc. v. Hoover (In re Hoover), 232

B.R. 695, 700 (Bankr. S.D. Ohio 1999). Still required is an intent to deceive on the part of the

debtor and justifiable reliance on the part of the creditor. Furthermore, “in properly pleading a

plausible cause of action under § 523(a), a plaintiff must at least identify a claimed

misrepresentation by the what, where, and when and state facts from which reliance and intent

may at least reasonably be inferred by the court.” Vogt v. Hastings (In re Hastings), 2015 Bankr.

LEXIS 1119, at *10-11 (Bankr. N.D. Ohio 2015) (citation omitted).

       In the Response, the Plaintiff identifies the following three alleged misrepresentations

made by the Defendant:

       (1) the statement that [Defendant] had the capability and financial wherewithal to
       order (and pay for) critical HVAC equipment (Compl. ¶ 36); (2) the statement that
       [Defendant] had control over and/or a claim of ownership over the HVAC
       equipment manufactured by Johnson Controls, Inc. (Compl. ¶¶ 25, 29, 33, 36); and
       (3) the statement that amounts were due and owing to an entity called
       “Professional Supply, Inc.” for materials furnished to the Project (Compl. ¶¶ 25,
       26, 36).

Mem. Opp’n 4.

       With respect to the first alleged fraudulent statement, paragraph 36 of the Complaint

states, that “[Defendant], on his own and in concert with others, made false representations to

[Plaintiff] before and after termination of the Subcontract, including but not limited to: (1)

reassuring [Plaintiff] that [Defendant] had the capability and financial wherewithal to order (and

pay for) critical HVAC equipment[.]” This allegation does not satisfy the heightened pleading




                                                5
Case 2:18-ap-02040            Doc 35       Filed 12/07/18 Entered 12/10/18 12:25:37                       Desc Main
                                          Document      Page 6 of 10


requirements of FRCP 9(b) because it fails to specify the statement that the Plaintiff contends is

fraudulent. The Complaint simply states that the Defendant made false representations assuring

the Plaintiff that he had the capability and financial means to order equipment, but the Complaint

fails to specify what those statements were and identify their content. Paragraph 36 of the

Complaint alleges that the Defendant “on [his] own and in concert with others” made this false

representation, but fails to identify who the other parties are.3 The Plaintiff fails to allege the time

of the misrepresentation with any specificity because the Complaint indicates it was made “before

and after termination of the Subcontract.”                The Complaint also fails to identify where the

statement was made and fails to explain why the statement is indeed untrue or a

misrepresentation.

         With respect to the second alleged fraudulent statement, the Complaint fails to satisfy the

heightened pleading requirements of FRCP 9(b). The Plaintiff argues that paragraphs 25, 29, 33,

and 36 of the Complaint identify a fraudulent statement made by the Defendant regarding his

assertion of an ownership interest in or control over the HVAC equipment manufactured by

Johnson Controls, Inc. Review of these paragraphs, however, proves otherwise. Paragraph 25 of

the Complaint discusses an email that was allegedly sent before the contract between the parties

was terminated, by the Defendant to an employee of the Plaintiff in which the Defendant requests

payment for all equipment used on the job. That paragraph specifically states, in pertinent part,

that “[o]nce we receive payment we are prepared to remove [Defendant’s] . . . name from the

stored equipment ordered from Johnson Controls and release that to you guys.” Compl. ¶ 25.

Paragraph 25 alleges that the Defendant sent the email, and although the Court can infer that the

Defendant sent the email based on the email address from which it was sent (i.e.,

3
 The failure to identify who the other parties are that were involved in the alleged misrepresentations applies equally
to the second and third fraudulent statements alleged by the Plaintiff because the language “on [his] own and in
concert with others” precedes all three alleged fraudulent statements in paragraph 36 of the Complaint.


                                                           6
Case 2:18-ap-02040       Doc 35     Filed 12/07/18 Entered 12/10/18 12:25:37            Desc Main
                                   Document      Page 7 of 10


kperryhvac@yahoo.com), the closing in the email is problematic. The email indicates a person

named Lillian Perry authored it, but the Complaint makes no reference to Lillian Perry and fails

to suggest how and why her actions should be imputed to the Defendant.                 Furthermore,

paragraphs 29, 33 and 36 of the Complaint fail to specify any statements made by the Defendant

regarding an ownership interest in or control over HVAC equipment.

       And finally, the Complaint fails to meet the heightened pleading requirement of FRCP

9(b) with respect to the third alleged fraudulent statement made by the Defendant that amounts

were due and owing to an entity named Professional Supply, Inc. Paragraph 25 of the Complaint

alleges that the Defendant stated in an email dated October 16, 2017, to one of the Plaintiff’s

employees that “[w]e currently owe Professional supply [sic] $128,710 and they are demanding

payment.” Compl. ¶ 25 (second alteration in original). This clearly satisfies the content, time and

location requirements of FRCP 9(b). The only issue, then, is properly identifying the speaker. As

previously discussed, paragraph 25 alleges that the Defendant sent the email, and although the

Court could infer that the Defendant sent the email based on the email address from which it was

sent, the closing in the email makes such an inference difficult. The email indicates a person

named Lillian Perry authored it, but the Complaint does not identify Lillian Perry or allege why

her actions should be imputed to the Defendant. Further, the Complaint indicates that the

Defendant made false representations “in concert with others” yet fails to identify who the other

parties are, as noted previously. For this reason, the Complaint needs to clarify if indeed there are

other parties involved and specifically identify who they are and why their actions should be

imputed to the Defendant, in order to satisfy the heightened pleading requirement of FRCP 9(b).




                                                 7
Case 2:18-ap-02040       Doc 35    Filed 12/07/18 Entered 12/10/18 12:25:37            Desc Main
                                  Document      Page 8 of 10


               2.      Actual Fraud

       For purposes of § 523(a)(2)(A), actual fraud is defined broadly – “any deceit, artifice,

trick or design involving a direct and active operation of the mind, used to circumvent and cheat

another – something said, done or omitted with the design of perpetrating a cheat or deception.”

4 Collier on Bankruptcy ¶ 523.08[1][e] (Alan N. Resnick & Henry J. Sommer, eds., 16th ed.

2010). See also McClellan v. Cantrell, 217 F.3d 890, 893 (9th Cir. 2000) (“[B]y distinguishing

between ‘a false representation’ and ‘actual fraud,’ the statute makes clear that actual fraud is

broader than misrepresentation.”) (citing 4 Collier on Bankruptcy ¶ 523.08[1][e] (Lawrence P.

King ed., 15th ed. 2000)).

       Fraud is a generic term, which embraces all the multifarious means which human
       ingenuity can devise and which are resorted to by one individual to gain an
       advantage over another by false suggestions or by the suppression of truth. No
       definite and invariable rule can be laid down as a general proposition defining
       fraud, and it includes all surprise, trick, cunning, dissembling, and any unfair way
       by which another is cheated.

McClellan, 217 F.3d at 899 (citations omitted). Actual fraud has also been defined as "deception

intentionally practiced to induce another to part with property or to surrender some legal right,

and which accomplishes the end designed." Blascak v. Sprague (In re Sprague), 205 B. R. 851,

859 (Bankr. N.D. Ohio 1997). “Similar to fraudulent representation, a plaintiff must allege the

‘who, what, when, where, and how’ of the alleged actual fraud to comply with [FRCP] 9(b).”

Guardian Fin. Co. v. Metzger (In re Metzger), 2018 Bankr. LEXIS 3335, at *14 (Bankr. S.D.

Ohio 2018) (citation omitted).

       The Complaint contains a number of allegations regarding substandard work/performance

by the Defendant, but fails to plead with any particularity any facts that would allow this Court to

infer that the Defendant employed any deceptive acts to induce the Plaintiff to part with property

or surrender some legal right. In fact, the Complaint fails to illustrate how money, property,



                                                 8
Case 2:18-ap-02040            Doc 35      Filed 12/07/18 Entered 12/10/18 12:25:37                       Desc Main
                                         Document      Page 9 of 10


services or credit was obtained by any nefarious act or conduct of the Defendant. The Complaint

alleges that Defendant’s misrepresentations that Professional Supply, Inc., was owed money for

materials were made to “coerce [Plaintiff] into making an otherwise unjustified payment to

[Defendant],” but fails to specify what payment (i.e., the dollar amount), when that payment was

made, and/or how that payment was made. Compl. ¶ 32. The Plaintiff admits to making payment

to the Defendant in the amount of $50,000 for work that was performed in compliance with the

terms and conditions of the subcontract between the parties4; however, the Complaint fails to

allege any other payments were made to the Defendant. The Plaintiff admits in the Complaint

that the “HVAC equipment was the property of Johnson Controls, Inc., and never paid for by

[Defendant, and] Johnson Controls, Inc. subsequently represented that it owned the HVAC

equipment and directed that the equipment be tendered to H&A for incorporation into the

Project.” Therefore, the HVAC equipment could not have been property that was fraudulently

obtained by the Defendant’s conduct. The Complaint fails to identify what money, property,

services and/or extension, renewal or refinance of credit the Defendant obtained as a result of the

alleged misconduct of the Defendant. A statement that the Defendant’s conduct was an attempt

to coerce an “unjustified payment to [Defendant]” without more is not sufficient; the Defendant

must have received something of value (i.e., money, property, services and/or extension, renewal

or refinance of credit) as a result of the fraud or misrepresentations. Thus, the Complaint fails to

state a claim upon which relief can be granted under 11 U.S.C. § 523(a)(2)(A).

         Accordingly, it is hereby

         ORDERED AND ADJUDGED that Defendant’s Motion to Dismiss Plaintiff’s

Complaint (Doc. #13) is GRANTED, and the Complaint is dismissed. It is further

4
 The Plaintiff admits in the Complaint that “no payments are to be made unless Subcontractor’s [i.e., Perry’s] rate of
progress, and quality of Work done and material and services furnished are satisfactory to the Contractor [i.e.,
Palmetto] and in full compliance with the Contract Documents.” Compl. ¶ 7 (alterations in original).


                                                           9
Case 2:18-ap-02040       Doc 35    Filed 12/07/18 Entered 12/10/18 12:25:37              Desc Main
                                  Document     Page 10 of 10


        ORDERED AND ADJUDGED that within twenty-one (21) days of the date of entry of

this Order, the Plaintiff may file an amended complaint. In the event that the Plaintiff fails to file

an amended complaint, this adversary proceeding shall stand dismissed without further order of

Court, and the clerk may close this adversary proceeding.

       IT IS SO ORDERED.

Copies to:

Timothy A. Kelley, Attorney for Plaintiff
(via CM/ECF)

Karen E. Hamilton, Attorney for Defendant
(via CM/ECF)




                                                 10
